Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear Scope
Claims 1, 10, and 19 recite, “a wallet configured as executable code on a client device, the wallet configured to...” It is unclear whether the claims are directed to the software wallet and its functions or the client device comprising the executable code of the wallet. Therefore, the scope of claims 1, 10, and 19 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 2-9, 11-18, and 20 are also rejected due to their dependence on at least claim 1, 10, or 19.
Claims 2, 11, and 20 recite, “...wherein the client device is a mobile device.” As noted above, it is unclear whether the claims from which claims 2, 11, and 20 depend are directed specifically to the software wallet of the client device or the client device comprising the executable code of the wallet. Therefore, it is unclear whether the cited limitation of claims 2, 11, and 20 directed to the client device is within the same scope as the claims from which it depends (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 10 recites, “A method comprising: providing a network node...providing a wallet...and using the network node to...” It is unclear whether the method is directed specifically to the steps of providing a network node and wallet and subsequent use of the network node or to the recited structures (i.e. network node and wallet) and their corresponding functions (e.g. “the network node further configured to maintain a first Merkle tree...”). Therefore, the scope of claim 10 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 11-18 are also rejected due to their dependence on at least claim 10.
Claim 19 recites, “In a secure transaction network having a network node in data communication with other network nodes via a data network, the network node having a secure processing enclave, the enclave configured to include: at least one isolated memory device, a wallet configured as executable code on a client device, a non-transitory machine-useable storage medium embodying instructions which, when executed by a machine, cause the machine to...” The recitation of “...a non-transitory machine-useable storage medium embodying instructions which, when executed by a machine, cause the machine to...” implies the claim is specifically directed to a non-transitory machine-usable storage medium and execution of its stored instructions (e.g. “establish a secure data communication...”, “receive a transaction output...”, etc.). However, the additional recitation of “a secure transaction network having a network node in data communication with other network nodes via a data network, the network node having a secure processing enclave, the enclave configured to include: at least one isolated memory device, processing logic isolated from operating system (OS) calls, and a remote attestation capability, the network node further configured to maintain a first Merkle tree to support transaction output proof-of- membership queries, and a sorted second Merkle tree to support key image proof-of-non- membership queries” and “a wallet configured as executable code on a client device” makes it unclear whether the network node, wallet, and client device are included within the scope of the claim. Therefore, the scope of claim 19 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 20 is also rejected due to its dependence on at least claim 19.
Claim 19 recites, “...instructions which, when executed by a machine, cause the machine to...” It is unclear whether the “machine” refers to the network node, wallet or client device recited in prior limitations. Furthermore, the “machine” could refer to a separate and distinct In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 20 is also rejected due to its dependence on at least claim 19.
Relative Term
The term “untrusted code” in claims 7-8 and 16-17 is a relative term which renders the claim indefinite. The term “untrusted code” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bentov et al. (US 2019/0156301; hereinafter “Bentov”) in view of Zhang (2021/0288817; hereinafter “Zhang”).
Regarding claims 1, 10, and 19, Bentov discloses: A secure transaction network, method, and non-transitory machine-useable storage medium comprising: 
a network node in data communication with other network nodes via a data network, the network node having a secure processing enclave, the enclave configured to include: at least one isolated memory device, processing logic isolated from operating system (OS) calls, and a remote attestation capability, the network node further configured to maintain a first Merkle tree to support transaction output proof-of-membership queries (Fig. 1, Fig. 15, Fig. 20, 0044-0056, 0104, 0110, 0173, 0245)...
a wallet configured as executable code on a client device, the wallet configured to establish a secure data communication with the network node and to request validation of a 
and the network node configured to receive the transaction output proof-of-membership...within the enclave from the client device, the enclave configured to use the transaction output proof-of-membership to traverse the first Merkle tree to validate that a corresponding transaction is a member of a transaction ledger (Fig. 2, Fig. 8, Fig. 20, 0110, 0173, 0245)...
Bentov does not disclose: a network node in data communication with other network nodes via a data network... the network node further configured to maintain...a sorted second Merkle tree to support key image proof-of-non-membership queries;
...a client device...configured to establish a secure data communication with the network node and to request validation of a transaction by sending...a key image proof-of-non-membership to the network node; 
and the network node configured to receive...the key image proof-of-non-membership...from the client device...use the key image proof-of-non-membership to traverse the second Merkle tree to validate that a corresponding key image is not a member of the transaction ledger.
However, in the same field of endeavor, Zhang discloses: a network node in data communication with other network nodes via a data network... the network node further configured to maintain...a sorted second Merkle tree to support key image proof-of-non-membership queries (Fig. 3, Fig. 6, 0070-0072, 0126);
...a client device...configured to establish a secure data communication with the network node and to request validation of a transaction by sending a transaction output proof-of-
and the network node configured to receive the transaction output proof-of-membership and the key image proof-of-non-membership...from the client device...configured to use the transaction output proof-of-membership...to validate that a corresponding transaction is a member of a transaction ledger...configured to use the key image proof-of-non-membership to traverse the second Merkle tree to validate that a corresponding key image is not a member of the transaction ledger (Fig. 6, 0072, 0123-0126).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1, 10, and 19 disclosed by Bentov by including validating key image proof-of-non-membership as disclosed by Zhang. One of ordinary skill in the art would have been motivated to make this modification to prevent double-spending or replaying of cryptocurrency transactions (Zhang 0070).
Regarding claims 2, 11, and 20, Bentov in view of Zhang discloses all limitations of claims 1, 10, and 19. Bentov further discloses: wherein the client device is a mobile device (Fig. 1, 0032).
Regarding claims 3 and 12, Bentov in view of Zhang discloses all limitations of claims 1 and 10. Bentov further discloses: wherein the enclave is implemented as a Software Guard Extensions (SGX) architecture (Fig. 1, Fig. 15, 0010, 0048-0056).
Regarding claims 4 and 13, Bentov in view of Zhang discloses all limitations of claims 1 and 10. Bentov further discloses: wherein the network node and the other network nodes are in data communication with the transaction ledger (Fig. 1, 0034-0036).
Regarding claims 5 and 14, Bentov in view of Zhang discloses all limitations of claims 1 and 10. Bentov further discloses: wherein the network node is further configured to use the transaction output proof-of-membership to recover a root hash corresponding to the transaction output proof-of-membership (Fig. 8, Fig. 20, 0110, 0173, 0245).
Regarding claims 6 and 15, Bentov in view of Zhang discloses all limitations of claims 1 and 10. Bentov further discloses: wherein the network node is further configured to use the key image proof-of-non-membership to recover a root hash corresponding to the key image proof-of-non-membership (Fig. 8, Fig. 20, 0110, 0173, 0245).
Regarding claims 7 and 16, Bentov in view of Zhang discloses all limitations of claims 1 and 10. Bentov further discloses: wherein the network node is further configured to validate that a corresponding transaction is a member of the transaction ledger without leaking transaction inputs to untrusted code (Fig. 1, 0010, 0048-0056).
Regarding claims 8 and 17, Bentov in view of Zhang discloses all limitations of claims 1 and 10. Bentov further discloses: wherein the network node is further configured to validate that a corresponding key image is not a member of the transaction ledger without leaking ring elements to untrusted code (Fig. 1, 0010, 0048-0056).
Regarding claims 9 and 18, Bentov in view of Zhang discloses all limitations of claims 1 and 10. Bentov further discloses: wherein the wallet is configured to initiate transactions causing digital cash to be transferred from a first client device to a second different client device (Fig. 1-2, Fig. 4, 0032, 0114-0115, 0121, 0150).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Merkle (USP 4309569) discloses methods and systems for authenticating signatures via hash trees containing a root hash.
Misoczki et al. (US 2017/0230182) discloses systems and methods for remote attestation of group members using Merkle trees and secure enclaves (e.g. SGX).
Pulsifer (US 2018/0331832) discloses systems and methods for validating cryptocurrency transactions using Merkle trees.
Poelstra et al. (USP 11080665) discloses systems and methods for encrypting amounts and asset types of cryptocurrency transactions using ring signatures for transaction validation.
“MobileCoin White Paper” discloses high-level designs and implementations of the MobileCoin cryptocurrency platform.
Saberhagen (“CryptoNote v 2.0 White Paper”) discloses designs and implementations of the CryptoNote cryptocurrency platform which utilizes ring signatures for transaction validation and anonymity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/T.R./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685